         Case 2:18-mj-00152-EFB Document 201 Filed 10/09/19 Page 1 of 6


 1   HEATHER E. WILLIAMS, State Bar #122664
     Federal Defender
 2   BENJAMIN D. GALLOWAY, #214897
     Chief Assistant Federal Defender
 3   RACHELLE BARBOUR, #185395
     Assistant Federal Defender
 4   OFFICE OF THE FEDERAL DEFENDER
     801 I Street, 3rd Floor
 5   Sacramento, CA 95814
     Tel: 916-498-5700/Fax 916-498-5710
 6   rachelle.barbour@fd.org
 7   Attorneys for Defendant
     OMAR ABDULSATTAR AMEEN
 8
 9                                UNITED STATES DISTRICT COURT
10                               EASTERN DISTRICT OF CALIFORNIA
11
                                                           Case No. 2:18-mj-152 EFB
12   IN THE MATTER OF THE
     EXTRADITION OF OMAR                                   RESPONSE TO UNITED STATES’
13   ABDULSATTAR AMEEN TO THE                              REQUEST TO ADD FILING DEADLINE
     REPUBLIC OF IRAQ,
14   ______________________________/                       Judge: Hon. Edmund F. Brennan
15
             I.        INTRODUCTION
16
             The United States has filed a Request with the Court to add an October 22, 2019 deadline
17
18   for submission of exhibit lists, witness lists, and proposed exhibits for the continued extradition

19   hearing on December 4, 2019. The Government’s filing appears to be a vehicle for the recitation
20   of false accusations against the defense team made by the only probable cause witness in this
21
     case, Person 5.
22
             At the October 7, 2019, status conference, where the Government first raised these
23
     accusations at sidebar, the Court indicated it would provide the defense an opportunity to review
24
25   Person 5’s statements prior to responding. These statements have not yet been provided. 1 The

26
27
     1
             The Government indicated on October 7, 2019 that it would provide the statements to the
28   defense. The defense has followed up by email to the U.S. Attorney’s Office today and just
     received a response that the Government was preparing to provide redacted versions of the
     translations.
         Case 2:18-mj-00152-EFB Document 201 Filed 10/09/19 Page 2 of 6


 1   defense requests these statements, as they further erode Person 5’s veracity, the critical issue in
 2   the upcoming extradition hearing. In re Sandhu, 1997 U.S. Dist. LEXIS 7314, at *30 (S.D.N.Y.
 3
     May 23, 1997), cited in Doc. 160, p. 19 (“Courts have held that ‘[t]he statement of a single
 4
     witness may be sufficient to establish probable cause, provided that there is some corroboration
 5
     and no basis for doubting the witness’s veracity.” [emphasis by the Court].)
 6
 7           The Government asks the Court for a deadline for witness and exhibit lists. The defense

 8   proposes an exhibit and witness list deadline on November 18, 2019, the same date as its
 9   supplemental brief. The Government should likewise file its lists on the due date for its brief,
10
     October 29, 2019. This is consistent with the filing deadlines imposed by the Court for the initial
11
     extradition hearing in May. (Doc. 108 (trial briefs and exhibit/witness lists due May 14, 2019).)
12
             II.    DEFENSE RESPONSE TO FALSE ACCUSATIONS OF MISCONDUCT
13
14           Notwithstanding the Court’s desire that the defense see Person 5’s accusations before

15   responding, the defense simply cannot leave the record as it is. The only truth in Person 5’s

16   allegations is that a defense investigator did speak with him 2 at length in a telephonic
17
     conversation from the United States using the Arabic translator’s phone number. Accordingly,
18
     the defense is in the position to categorically deny every allegation of misconduct raised by
19
     Person 5 to the U.S. Government.
20
21           The defense has strictly complied with the Protective Order. Undersigned attorneys have

22   walled their investigators off from protected information, and asked them to investigate the case

23   based on the extremely limited information they have been given, which did not include any
24
25
26
27
     2
28          The Government’s filing repeatedly discloses the gender of Person 5. (Doc. 198, pp. 2-
     3.) Accordingly, the defense will follow suit.
         Case 2:18-mj-00152-EFB Document 201 Filed 10/09/19 Page 3 of 6


 1   names protected under the Protective Order. 3 Early on, in early November 2018, the
 2   Government provided sanitized versions of the three witness statements from the Extradition
 3
     Packet to the defense, precisely so that defense counsel could provide those non-identifying
 4
     versions to investigators. 4
 5
             This means that defense investigators have been on a parallel track, investigating the case
 6
 7   virtually from scratch, with the natural result that they got in touch with the victim’s family, who

 8   openly shared who Person 5 was and various troubling facts about that person. In scrupulous
 9   compliance with the Protective Order, defense counsel did not even ask or suggest that
10
     investigators contact the victim’s family, for fear of being accused of sharing protected
11
     information. Of course, any decent investigator would have realized that since the murder
12
     occurred at the victim’s home, the investigator should attempt to interview family members and
13
14   any potential eye witnesses about what happened. Wiggins v. Smith, 539 U.S. 510, 521 (2003)

15   (reasonable investigation is necessary to give counsel sufficient information with which to make

16   informed decisions). Those family members spoke repeatedly and openly with the defense
17
     investigators, providing statements about what occurred, explaining what they saw or did not see,
18
     and providing bases for independent investigation of Person 5, who the family witnesses said
19
     was a “troublemaker” who they believed was behind these false allegations. To avoid claims of
20
21   disclosing protected information, defense attorneys did not get involved in those interviews.

22           In Document 142, filed on May 14, 2019, the defense told the Government and the Court

23   that its investigators had independently found Person 5 and even viewed his Facebook page.
24
25
     3
            It should be noted that other than Witnesses A and B, and Person 5, and (much later)
26   Person 1, the Government has kept the identities of all other witnesses secret even from defense
     counsel.
27   4
            Of course, when the Government filed a new, less-redacted, version of the Extradition
28   Packet in the public record in ECF at Document 137-1, the Protective Order did not apply to that
     version and the investigators could read and possess it.
         Case 2:18-mj-00152-EFB Document 201 Filed 10/09/19 Page 4 of 6


 1   (Doc. 142, p. 47.) Through Facebook, the defense verified Person 5’s connection with AJB, a
 2   person who had openly bragged (in 2018, prior to Omar’s arrest) that he was going to “bring
 3
     Omar back from the United States.” 5 (Doc. 142, p. 48.) Given the Government’s prior
 4
     accusations against the defense, the defense intentionally did not request help from any Iraqis to
 5
     find or contact Person 5 or other witnesses in Iraq. Rather it reached out to Person 5 directly
 6
 7   through his Facebook page. The defense sought to interview Person 5 from the United States,

 8   and did so, on his timeline and with his consent, only after he responded to a four-month-old
 9   defense inquiry with a big thumbs up emoji and his phone number. 6 He spoke with the defense
10
     investigator for approximately an hour. Probing questions were not necessary, as the witness
11
     was extremely open. The defense did not even ask where he was currently living. And of
12
     course, the defense did not offer him money. 7 The rest of the accusations are equally spurious,
13
14
15
     5
             The Court has already noted in connection with sealing litigation that information the
16
     defense obtains independently is not subject to the Protective Order. (Doc. 68, Transcript
17   (2/4/2019) at 42 [unsealed by Doc. 96].) The defense has obtained enough independent evidence
     from its investigation to establish that AJB is one of the secret Government witnesses who is a
18   central figure in this case. AJB has been quite open with the defense regarding his desire to
     ensure that Omar Ameen is executed upon his return to Iraq, stating that he would see to it
19   himself if he had the opportunity.
     6
             Substantive information obliterating probable cause that was obtained during this
20
     interview of Person 5 will be discussed in full in future pleadings.
     7
21           Interestingly, the defense’s conversation with Person 5 firmly established that he is
     receiving money, shelter, a job, and protection from AJB, the same person who bragged about
22   bringing Omar Ameen back to Iraq in the summer of 2018 before his arrest. (Exh. 39.) The
     Government’s concerns about untoward influence on Person 5 are reflected back on the Iraqi
23   authorities in this case. AJB is a member of an Iraqi paramilitary group. As the U.S.
24   Department of State noted in its 2018 Country Report on Human Rights Practices, every level of
     Iraqi Government Forces, including Iraqi Security Forces, the Federal Police, the National
25   Security Service, and the para-military Popular Mobilization Front units “frequently ignored the
     law” with respect to investigations, arresting detainees without cause, and subjecting them to
26   abuse. (Doc. 45-B, p. 12, 13-16.) The PMFs especially have been implicated with threatening,
     intimidation, and abusing civilian members of the community. The Report also documents
27
     endemic corruption among police forces and the judiciary. (Id., at pp. 7, 9, 12, 15, 16, 17, 18,
28   19, 21, 38, 43-45.) An entire section of the report is dedicated to corrupt government practices
     that Iraqi officials “frequently engaged in . . . with impunity.” (Id, at p. 43.)
      Case 2:18-mj-00152-EFB Document 201 Filed 10/09/19 Page 5 of 6


 1   as is the allegation that defense counsel will turn around and provide Person 5’s information to
 2   “the defendant’s agents and associates overseas.”
 3
            The defense has steadily put the Government on notice that it would investigate every
 4
     aspect of this case, including the murder, because Mr. Ameen is innocent and thus investigation
 5
     would obliterate probable cause. (See e.g., Doc. 103, pp. 2-3 (discussing motivations of Person 5
 6
 7   and others); p. 39 (connection between Person 5 and others suspected to be involved in making

 8   false accusations against Omar)). The defense investigation has already proven, through
 9   documentary evidence obtained from the U.S. Government, the UNHCR and other refugee
10
     agencies, and the Turkish Government, that Mr. Ameen was in Mersin, Turkey, throughout the
11
     relevant time period, and irrefutably within just days of the murder. The defense has also
12
     obtained witness statements proving that Mr. Ameen was in Mersin, Turkey at the time, and that
13
14   he was not in Rawah, Iraq, at the time that ISIS took over and the victim was killed. The Court

15   has already admitted these documents on the issue of whether probable cause is obliterated.

16   (Doc. 160, p. 15.) The Court has also seen numerous statements and other evidence that Omar
17
     Ameen has nothing to do with Al Qaeda or ISIS. Even though the Court excluded this evidence
18
     from the extradition hearing, it is relevant to rebut the Government’s repeated claims of
19
     intimidation and retaliation.
20
21          The defense has complied and will continue to strictly comply with the Protective Order.

22   However, it will not sabotage its own investigation by failing to follow through with the

23   opportunity to interview the only witness who has been offered to establish probable cause.
24          III.    WITNESS AND EXHIBIT LISTS SHOULD BE DUE ON THE SAME DAY AS
25                  THE SUPPLEMENTAL BRIEFING OF EACH PARTY

26          Prior to the October 7, 2019 hearing, the Government requested a date for witness and

27   exhibit lists of October 28, 2019. The defense opposed this, and the Court did not order such a
28
     date at the hearing. The Government now requests one for October 22, 2019.
      Case 2:18-mj-00152-EFB Document 201 Filed 10/09/19 Page 6 of 6


 1           The Court ordered the defense to submit its supplemental extradition hearing brief on
 2   November 18, 2019, and the defense proposes that the Court require the defense to provide its
 3
     witness and exhibits lists and exhibits on that date. This is consistent with the Court’s orders
 4
     regarding the initial extradition hearing, where the Court ordered trial briefs and witness/exhibit
 5
     lists all due on the same day. (Doc. 108, p. 6.) The Government has given no reason why the
 6
 7   lists should be filed almost a month prior to the due date for the defense brief. It proposes a date

 8   less than two weeks from now. Any list provided so early would need multiple updates to take
 9   into consideration evidence received from now until the hearing. Further, such a list would be
10
     confusing and likely inconsistent with the supplemental brief to be filed nearly a month later.
11
             The defense urges the Court to follow its previous practice in this case and require the
12
     parties to file their lists on the same dates that they file their briefs: October 29, 2019 for the
13
14   Government, and November 18, 2019 for the defense.

15   Dated: October 9, 2019

16                                                           Respectfully submitted,

17                                                           HEATHER E. WILLIAMS
                                                             Federal Defender
18
                                                             /s/ Benjamin D. Galloway
19                                                           BENJAMIN D. GALLOWAY
                                                             Chief Assistant Federal Defender
20
                                                             /s/ Rachelle Barbour
21
                                                             RACHELLE BARBOUR
22                                                           Assistant Federal Defender
                                                             Attorneys for Defendant
23                                                           OMAR ABDULSATTAR AMEEN
24
25
26
27
28
